DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 23, 2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: in lines 17, 18 & 19, the phrase “the door frame” should be amended to read as --the inner door frame-- so as to remain consistent with the terminology previously relied upon.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-6, 8 & 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, lines 17-8, the phrase “the supporting portion” does not have a proper antecedent basis since a “support portion” {line 16} was previously established; in line 21, the phrase “the door handle” does not have a proper antecedent basis since it is unclear which of the door handles is being referenced, i.e., the inner door handle or the outer door handle.  Accordingly, Claim 1 does not clearly set forth the metes and bounds of patent protection being sought.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., [US 2014/0232251] in view of Klein [US 2,459,658].  Kim teaches of a refrigerator (1) comprising: a main body (10) having a storage compartment (11); an inner door (50) rotatably couplable to the main body to open and close the storage compartment, and having an inner door frame (frame of the door); an outer door (70) rotatably couplable to the inner door; an inner door handle (60), couplable to the inner door frame to open the inner door together with the outer door; and an outer door handle (80), provided at the outer door to open the outer door, and configured to cover the inner door handle (shown).  Kim teaches applicant’s basic inventive claimed refrigerator as outlined above, but does not show the handle attaching details as prescribed by applicant.  As to these features, Klein is cited as an evidence reference for the technique of attaching a handle (20) to an appliance where the appliance has a door (door - fig. 5) with a door frame (10) including a first coupling hole (viewed as the narrow hole of (16)) and a second coupling hole (viewed as the larger hole of (16)) passing through a front surface of the door frame, and the second coupling hole formed to extend from the first coupling hole and larger than the first coupling hole, and a coupling member (fig. 5) including a first coupling portion (22) couplable to the first coupling hole and a second coupling portion (28) formed to be extended upward from the first coupling portion and having a smaller length protruding forward than the first coupling portion (shown), the coupling portion further including a support portion (viewed as the portion along (30)) couplable to a rear surface of the inner door frame, and a frame engaging portion (main section of (23) extending forward from the support portion and disposed at the front surface of the inner door frame so that the coupling member is couplable to the inner door frame in a sliding manner, wherein the first coupling portion comprises a handle engaging portion (viewed as the distal end portion of (23)) extended forward from the frame engaging portion so that the inner door handle is couplable to the coupling member in a sliding manner (such as in a rotatable sliding movement for instance), wherein the inner door handle includes a receiving portion (viewed as the connecting portion of the handle attached to the door - as shown in fig. 2 of Kim, i.e., the threaded shaft receiving portion) couplable with the coupling member, the receiving portion comprises a first receiving portion (portion next to door frame side) in which the frame engaging portion is receivable and a second receiving portion (portion next to handle side) in which the handle engaging portion is receivable, and a protruding portion (viewed as the ridge portion of the internal threads within the receiving portion as opposed to the valley portion) that protruding inward of the receiving portion between the first receiving portion and the second receiving portion to prevent the inner door handle from being detached from the coupling member along a forward direction (such as when the threads of the receiving portion interlock with the threads of the first coupling portion).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim so as to utilize the handle attaching structure / means as taught by Klein because this alternative handle joining to a door arrangement would enhance the versatility of Kim’s appliance by allowing the handle to be easily attached and removed from the door by virtue of the hole pattern on the door, the mating handle coupling member, and the sliding movement required in aligning the coupling member relative to the coupling holes.  Regarding Claim 5, as modified, the supporting portion is provided to prevent the coupling member from being detached from the door frame, and the frame engaging portion is provided to prevent the first coupling portion from being detached from the first coupling hole (fig. 5).  Regarding Claim 11, as modified, the door handle comprises a fixing member (26) provided to prevent the door handle from being detached from the coupling member and a fixing hole (hole within (28)) coupled with the fixing member.  Regarding Claim 12, as modified, the fixing member is disposed on the first coupling portion and in front of the second coupling portion, when the door handle is coupled to the coupling member (fig. 4).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 23, 2022 have been fully considered but they are not persuasive.  It is noted that applicant amended Claim 1 to include the limitations of depending claims 4, 7, 9 & 10; to include a portion of claim 8; and to remove a section relating to the protruding portions and receiving grooves aspect, along with removing the last paragraph of previously amended claim 1.  As such, the position is taken that the above rejection is adequate and reasonable in that all the objected to limitations were not set forth in amended Claim 1 as previously stipulated.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  
Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
November 30, 2022

/James O Hansen/Primary Examiner, Art Unit 3637